Title: To James Madison from George Washington, 28 December 1784
From: Washington, George
To: Madison, James


Dear Sir,
Annapolis 28th. Decr 1784.
I have been favored with your letter of the 11th.
The proceedings of the Conference, and the Act & Resolutions of this Legislature consequent thereupon (herewith transmitted to the Assembly) are so full, & explanatory of the motives which governed in this business, that it is scarcely necessary for me to say any thing in addition to them; except that this State seem highly impressed with the importance of the objects wch. we have had under consideration, and are very desirous of seeing them accomplished.
We have reduced most of the Tolls from what they were in the first Bill, and have added something to a few others—upon the whole, we have made them as low as we conceived from the best information before us, and such estimates as we had means to calculate upon, as they can be fixed, without hazarding the plan altogether. We made the value of the commodity the governing principle in the establishment of the Tolls; but having had an eye to some bulky articles of produce, & to the encouragement of the growth & Manufacture of some others, as well as to prevent a tedeous ennumeration of the different species of all, we departed from the genl. Rule in many instances.
The Rates of tollage as now fixed, may still appear high to some of the Southern Gentlemen, when they compare them with those on James River; but as there is no comparison in the expence & Risk of the two undertakings so neither ought there to be in the Tolls. I am fully perswaded that the Gentlemen who were appointed, and have had this matter under consideration, were actuated by no other motives than to hit (if they could do so) upon such a happy medium as would not be burthensome to indiv. or give Jealousy to the public on one hand, nor discouragement to Adventurers on the other. To secure success, and to give vigor to the undertaking, it was judged advisable for each State to contribute (upon the terms of private subscribers) to the expence of it; especially as it might have a happy influence on the Minds of the Western Settlers and it may be observed here, that only part of this money can be called for immediately, provided the work goes on—and afterwards, only in the proportion of its progression.
Though there is no obligation upon the State to adopt this (if it is inconvenient, or repugnant to their wishes) yet I should be highly pleased to hear that they had done so—(Our advantages will, most assuredly, be equal to those of Maryland and our public spirit ought not, in my opinion, to be less)—as also the Resolutions respecting the Roads of Communication—both of which, tho they look in some degree to different objects, are both very important; that by the Yohiogany (thro’ Pensylvania) is particularly so for the Fur & Peltry of the Lakes, because it is the most direct Rout by which they can be transported; whilst it is exceedingly convenient to the people who inhabit the Ohio (or Alligany) above Fort Pitt—the lower part of the Monongahela—and all the Yohiogany.
Matters might perhaps have been better digested if more time had been taken, but the fear of not getting the report to Richmond before the Assembly would have risen, occasioned more hurry than accuracy—or even real dispatch. But to alter the Act now, further than to accomodate it to circumstances where it is essential, or to remedy an obvious error if any should be discovered will not do. The Bill passed this Assembly with only 9 dissenting voices—and got thro’ both Houses in a day, so earnest were the members of getting it to you in time.
It is now near 12 at night, and I am writing with an Aching head, having been constantly employed in this business since the 22d. without assistance from my Colleagues—Genl. Gates having been Sick the whole time, & Colo. Blackburn not attending. But for this I would be more explicit. I am, with great esteem & regard—Dr Sir Yr. Most Obedt. Servt
Go: Washington
I am ashamed to send such a letter, but cannot give you a fairer one. GW.
